DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
Response to Arguments
Applicant’s arguments filed on February 23, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
     With respect to claim 1, applicant argues that the combination of Gopalakrishnan’973 and Malik’820 does not teach “upon affirmative determination that the image layer includes one or more image contents, generate a new image layer by grouping the one or more image contents to generate grouped image content, and adding the grouped image content to a white background image layer using a morphological operation; compress the text layer and the new image layer using respective compression schemes; after completion of the compression, integrate the compressed the text layer 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gopalakrishnan’973 according to the teaching of Malik’820 to create the 3+1 layer MRC data structure because this will allow the image data to be generated with smaller file size.

     The new reference, Christiansen’704 (US 2010/0290704) teaches after completion of the compression, integrate the compressed the text layer and the new image layer to generate an image data in the MRC file format (Fig.2, step 20-212).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gopalakrishnan’973 and Malik’820 according to the teaching of Christiansen’704 to compress each layer including the text layer and the new image layer belonging to the input image before integrating them together to reconstruct the original input image because this will allow the image data in the MRC file format to be generated more effectively.
     With respect to applicant’s arguments regarding to claims 2-24, Examiner disagrees with applicant’s arguments for the same reason as discussed in claim 1 above.
Response to Amendment
The amendment to the claims received on February 23, 2021 has been entered.
The amendment of claims 1, 9 and 17 is acknowledged.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a segmentation module” and “a compression module” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
““a segmentation module” in claim 9 is read as the processor (Fig.2, item 110) and “a compression module” in claim 9 is read as the processor (Fig.2, item 110)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 8-14, 16-22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11-17 and 19-23 of the U.S. Patent No. US 10,142,520 and further in view of Malik’820 (US 2010/0142820). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention scopes in the claims 1-6, 8-14, 16-22 and 24 in the current application and the claims 1, 3-9, 11-17 and 19-23 in U.S. Patent No. US 10,142,520 are the same while the wording in the claims might be difference.  The U.S. Patent No. US 10,142,520 does not teach “determining whether the image layer includes image content; upon affirmative determination that the image layer includes one or more image contents, generating a new image layer by grouping the one or more image contents to generate grouped image content, and adding the grouped image content to a white background image layer using a morphological operation”.  Malik’820 teaches determining whether the image layer includes image content [as shown in Fig.4, the pictorial element and the non-text features are being determined in the input image layer step S440. Therefore, it was well known in the art before the effective filing date of 
 Claims 7, 15 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of the U.S. Patent No. US 10,142,520, Malik’820 (US 2010/0142820) and further in view of Gopalakrishnan’973 (US 2018/0217973) and Zhang’007 (US 6,832,007).
     With respect to claim 15, which further limits claim 9, the combination of the U.S. Patent No. US 10,142,520 and Malik’820 does not teach wherein the morphological operation comprising: transforming, in the image layer, the determined content into white color while other regions into black color; dilating the image layer by extending edge and boundary regions of the determined image content.  
     Gopalakrishnan’973 teaches wherein the morphological operation comprising: transforming, in the image layer, the determined content into white color while other regions into black color (Fig.3F and paragraph 67).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the U.S. Patent No. US 10,142,520 and Malik’820 (US 2010/0142820) according to the teaching of Gopalakrishnan’973 to transform the determined content into white color while other regions into black color in the image layer because this will allow the contents in the image layer to be identified more effectively.
     The combination of the U.S. Patent No. US 10,142,520, Malik’820 (US 2010/0142820) and Gopalakrishnan’973 does not teach dilating the image layer by extending edge and boundary regions of the determined image content.  

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the U.S. Patent No. US 10,142,520, Malik’820 (US 2010/0142820) and Gopalakrishnan’973 according to the teaching of Zhang’007 to dilate the image layer by extending edge and boundary regions of the determined image content because this will allow the MRC format file to be generated more effectively.
     Claims 7 and 23 are analyzed and rejected for the same reason set forth in the rejection of claim 15.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural “a segmentation module” and “a compression module” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
““a segmentation module” in claim 9 is read as the processor (Fig.2, item 110) and “a compression module” in claim 9 is read as the processor (Fig.2, item 110)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 6, 9-11, 13, 14, 17-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan’973 (US 2018/0217973), and further in view of Malik’820 (US 2010/0142820) and Christiansen’704 (US 2010/0290704). 
     With respect to claim 9, Gopalakrishnan’973 teaches an image processing system (Fig.2B) for generating a mixed raster content (MRC) format file, the image processing system comprising: 
     an image capturing device (Fig.2B, item 202) to receive an input document; 
     a processor [the scanning device 202 shown in Fig.2B is inherent disclosed with at least one processor to perform its functions] coupled to the image capturing device; 
    a segmentation module, coupled to the processor, to segment the input document into an image layer and a text layer [as shown in Fig.3G, a digital image data is being segmented into image layer 365 and the OCR layers (text layer) 370a, 370b, 370b, 370c and 370i. As a result, a segmentation module is considered being coupled to the processor, to segment the input document into an image layer and a text layer]; and 
     Gopalakrishnan’973 does not teach a compression module, coupled to the processor, to: determine whether the image layer includes image content; upon affirmative determination that the image layer includes one or more image contents, generate a new image layer by grouping the one or more image contents to generate grouped image content, and adding the grouped image content to a white background image layer using a morphological operation; compress the text layer and the new 
     Malik’820 teaches a compression module, coupled to the processor, to: determine whether the image layer includes image content [as shown in Fig.4, the pictorial element and the non-text features are being determined in the input image layer step S440. Therefore, it was well known in the art before the effective filing date of the claimed invention to recognize to determine if an input image layer is including the image content before generating both of the background layer (the new image layer) (Fig.2, item 210) having partial of the image content and the foreground layer (the new image layer) (Fig.2, item 230) having another partial of the image content.]; 
     upon affirmative determination that the image layer includes one or more image contents, generate a new image layer by grouping the one or more image contents to generate grouped image content, and adding the grouped image content to a white background image layer using a morphological operation [the pictorial element (the image contents) and the non-text features (the image contents) are identified with the morphological operations (paragraph 60) and the black text layer generating unit may be configured to generate black text from the input image layer (paragraph 98).Therefore, it was well known in the art before the effective filing date of the claimed invention to recognize to use the morphological operations to identify the image content in the inputted image layer to generate the background layer (Fig.2, item 210) having partial of the image content (the new image layer) and the white background image 
     compress the text layer and the new image layer using respective compression schemes [one or more of the 3+1 layer MRC data structure including the text layer, the background layer (the new image layer) and the foreground layer (the new image layer)  are being compressed (Fig.3, step 360 and paragraph 44)]; 
     store the generated image data in a memory device (claim 10).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gopalakrishnan’973 according to the teaching of Malik’820 to create the 3+1 layer MRC data structure because this will allow the image data to be generated with smaller file size.
     The combination of Gopalakrishnan’973 and Malik’820 does not teach after completion of the compression, integrate the compressed the text layer and the new image layer to generate an image data in the MRC file format.
     Christiansen’704 teaches after completion of the compression, integrate the compressed the text layer and the new image layer to generate an image data in the MRC file format (Fig.2, step 20-212).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gopalakrishnan’973 and Malik’820 according to the teaching of Christiansen’704 to 
     With respect to claim 10, which further limits claim 9, the combination of Gopalakrishnan’973 and Christiansen’704 does not teach wherein for compressing the text layer and the new image layer, the compression module is to: compress the text layer using a first compression scheme; and compress the new image layer using a second compression scheme.  
     Malik’820 teaches wherein for compressing the text layer and the new image layer, the compression module is to: compress the text layer using a first compression scheme (paragraphs 39); and compress the new image layer using a second compression scheme paragraph 39)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gopalakrishnan’973 and Christiansen’704 according to the teaching of Malik’820 to use different compression schemes for different layers because this will allow the layer to optimally reduce the file size.
     With respect to claim 11, the combination of Gopalakrishnan’973 and Christiansen’704 does not teach wherein the first compression scheme is a binary compression scheme.
     Malik’820 teaches wherein the first compression scheme is a binary compression scheme (paragraph 44).    

     With respect to claim 13, which further limits claim 10, the combination of Gopalakrishnan’973 and Christiansen’704 does not teach wherein the second compression scheme is a standard contone compression scheme.  
     Malik’820 teaches wherein the second compression scheme is a standard contone compression scheme (paragraph 39).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gopalakrishnan’973 and Christiansen’704 according to the teaching of Malik’820 to use different compression schemes for different layers because this will allow the layer to optimally reduce the file size.
      With respect to claim 14, which further limits claim 13, the combination of Gopalakrishnan’973 and Christiansen’704 does not teach wherein the standard contone compression scheme comprises JPEG compression.  
    Malik’820 teaches wherein the standard contone compression scheme comprises JPEG compression (paragraph 40).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gopalakrishnan’973 and Christiansen’704 according to the teaching of Malik’820 to use 
     With respect to claims 1-3, 5 and 6, they are method claims that claims how the image processing system of claims 9-11, 13 and 14 to generate the MRC format file.  Claims 1-3, 5 and 6 are obvious in view of Gopalakrishnan’973, Malik’820 and Christiansen’704 because the claimed combination operates at the same manner as described in the rejected claims 9-11, 13 and 14. In addition, the reference has disclosed an image processing system to generate the MRC format file, the process (method) to generate the MRC format file is inherent disclosed to be performed by a processor in the image processing system when the image processing system performs the operation to generate the MRC format file.
     With respect to claims 17-19, 21 and 22, they are claims regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claims 17-19, 21 and 22 claim how the image processing system of claims 9-11, 13 and 14 execute to generate the MRC format file.  Claims 17-19, 21 and 22 are obvious in view of Gopalakrishnan’973, Malik’820 and Christiansen’704 because the claimed combination operates at the same manner as described in the rejected claims 9-11, 13 and 14. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claim 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan’973 (US 2018/0217973), Malik’820 (US 2010/0142820), Christiansen’704 (US 2010/0290704) and further in view of Ma’086 (US 2018/0182086).
With respect to claim 12. The image processing system as claimed in claim 11, the combination of Gopalakrishnan’973, Malik’820 and Christiansen’704 does not teach the combination of wherein the binary compression scheme is JBIG2 compression.   
     Ma’086 teaches wherein the binary compression scheme is JBIG2 compression (paragraph 54).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gopalakrishnan’973, Malik’820 and Christiansen’704 according to the teaching of Ma’086 to use JBIG2 compression for the black text layer because this will allow the black text layer to optimally reduce the file size.
     With respect to claim 4, it is a method claim that claims how the image processing system of claim 12 to generate the MRC format file.  Claim 4 is obvious in view of Gopalakrishnan’973, Malik’820, Christiansen’704 and Ma’086 because the claimed combination operates at the same manner as described in the rejected claim 12. In addition, the reference has disclosed an image processing system to generate the MRC format file, the process (method) to generate the MRC format file is inherent disclosed to be performed by a processor in the image processing system when the image processing system performs the operation to generate the MRC format file.
     With respect to claim 20, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 20 claims how the image processing system of claim 12 execute to generate the MRC format file.  Claim 20 is obvious in view of Gopalakrishnan’973, Malik’820, Christiansen’704 and Ma’086 because the claimed combination operates at the same manner as described in 
Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan’973 (US 2018/0217973), Malik’820 (US 2010/0142820), Christiansen’704 (US 2010/0290704) and further in view of Zhang’007 (US 6,832,007).
     With respect to claim 15, which further limits claim 9, Gopalakrishnan’973 teaches wherein the morphological operation comprising: transforming, in the image layer, the determined content into white color while other regions into black color (Fig.3F and paragraph 67); and 
     The combination of Gopalakrishnan’973, Malik’820 and Christiansen’704 does not teach dilating the image layer by extending edge and boundary regions of the determined image content.  
     Zhang’007 teaches dilating the image layer by extending edge and boundary regions of the determined image content (claim 4).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gopalakrishnan’973, Malik’820 and Christiansen’704 according to the teaching of Zhang’007 to dilate the image layer by extending edge and boundary regions of the determined image content because this will allow the MRC format file to be generated more effectively.
     With respect to claim 7, it is a method claim that claims how the image processing system of claim 15 to generate the MRC format file.  Claim 7 is obvious in view of 
     With respect to claim 23, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 23 claims how the image processing system of claim 15 execute to generate the MRC format file.  Claim 23 is obvious in view of Gopalakrishnan’973, Malik’820, Christiansen’704 and Zhang’007 because the claimed combination operates at the same manner as described in the rejected claim 15. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan’973 (US 2018/0217973), Malik’820 (US 2010/0142820), Christiansen’704 (US 2010/0290704) and further in view of Handley’140 (US 2007/0092140).
     With respect to claim 16, which further limits claim 9, the combination of Gopalakrishnan’973, Malik’820 and Christiansen’704 does not teach does not teach wherein the compression module is to: extract the image data in the MRC file format from the memory device to retrieve the compressed text layer and the compressed new image layer; decompressing the image data present in the MRC file format; and 
     Handley’140 teaches wherein the compression module is to: extract the image data in the MRC file format from the memory device to retrieve the compressed text layer and the compressed new image layer [The received MRC file is being parsed to extract the region containing the contents associated with the desired tags (paragraph 13). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to extract the image data in the MRC file format from the memory device to retrieve the compressed text layer and the compressed new image layer when the desired tags are associated with the compressed text layer and the compressed new image layer]; 
     decompressing the image data present in the MRC file format [The received MRC file is being parsed to extract the region containing the contents associated with the desired tags (paragraph 13).  Therefore, when the image data contents associated with the desired tags is being extracted, the image data contents is considered being decompressed]; and 
     transmitting the decompressed the image data present in the MRC file format to an output device [The received MRC file is being parsed to extract the region containing the contents associated with the desired tags (paragraph 13). Therefore, the extracted contents associated with the desired tags is either being transmitted to a memory to be stored in a memory temporally or permanently]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of 
     With respect to claim 8, it is a method claim that claims how the image processing system of claim 16 to generate the MRC format file.  Claim 8 is obvious in view of Gopalakrishnan’973, Malik’820, Christiansen’704 and Handley’140 because the claimed combination operates at the same manner as described in the rejected claim 16. In addition, the reference has disclosed an image processing system to generate the MRC format file, the process (method) to generate the MRC format file is inherent disclosed to be performed by a processor in the image processing system when the image processing system performs the operation to generate the MRC format file.
     With respect to claim 24, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 24 claims how the image processing system of claim 16 execute to generate the MRC format file.  Claim 24 is obvious in view of Gopalakrishnan’973, Malik’820, Christiansen’704 and Handley’140 because the claimed combination operates at the same manner as described in the rejected claim 16. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674